NOTICE: NOT FOR OFFICIAL PUBLICATION.
 UNDER ARIZONA RULE OF THE SUPREME COURT 111(c), THIS DECISION IS NOT PRECEDENTIAL
                 AND MAY BE CITED ONLY AS AUTHORIZED BY RULE.




                                    IN THE
             ARIZONA COURT OF APPEALS
                                DIVISION ONE


                     STATE OF ARIZONA, Respondent,

                                        v.

                  TEODORO GOMEZ-TORRES, Petitioner.

                         No. 1 CA-CR 18-0478 PRPC
                              FILED 12-18-2018


     Petition for Review from the Superior Court in Mohave County
                         No. S8015CR201301013
                  The Honorable Derek C. Carlisle, Judge

                  REVIEW GRANTED; RELIEF DENIED


                               APPEARANCES

Mohave County Attorney's Office, Kingman
By Matthew J. Smith
Counsel for Respondent

Teodoro Gomez-Torres, Florence
Petitioner
                        STATE v. GOMEZ-TORRES
                          Decision of the Court



                       MEMORANDUM DECISION

Presiding Judge James P. Beene, Judge Michael J. Brown and Judge James
B. Morse Jr. delivered the following decision.


PER CURIAM:

¶1            Petitioner Teodoro Gomez-Torres seeks review of the
superior court's order denying his petition for post-conviction relief, filed
pursuant to Arizona Rule of Criminal Procedure 32.1. This is petitioner's
second petition.

¶2             Absent an abuse of discretion or error of law, this court will
not disturb a superior court's ruling on a petition for post-conviction relief.
State v. Gutierrez, 229 Ariz. 573, 577, ¶ 19, 278 P.3d 1276, 1280 (2012). It is
petitioner's burden to show that the superior court abused its discretion by
denying the petition for post-conviction relief. See State v. Poblete, 227 Ariz.
537, ¶ 1, 260 P.3d 1102, 1103 (App. 2011) (petitioner has burden of
establishing abuse of discretion on review).

¶3            We have reviewed the record in this matter, the superior
court's order denying the petition for post-conviction relief, and the petition
for review. We find that petitioner has not established an abuse of
discretion.

¶4            We grant review and deny relief.




                           AMY M. WOOD • Clerk of the Court
                           FILED: AA




                                         2